                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                        UNITED STATES DISTRICT COURT
                                   7                                     NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                          SHIKEB SADDOZAI,                                       Case No. 18-03972 BLF (PR)
                                   9
                                                              Plaintiff,                         ORDER GRANTING MOTION FOR
                                  10                                                             EXTENSION OF TIME TO FILE
                                                     v.                                          AMENDED COMPLAINT
                                  11

                                  12      CARLOS BOLANOS, et al.,
Northern District of California
 United States District Court




                                                   Defendants.
                                  13                                                             (Docket No. 11)
                                  14

                                  15             Plaintiff, a California inmate proceeding pro se, filed a civil rights action pursuant
                                  16   to 42 U.S.C. § 1983. On November 5, 2018, the Court dismissed the complaint with leave
                                  17   to amend within twenty-eight days. (Docket No. 10.) Plaintiff has filed a motion for an
                                  18   extension of time to file an amended complaint stating that he did not receive the Court’s
                                  19   order until November 17, 2018. (Docket No. 11.)
                                  20             Having shown good cause, Plaintiff’s motion is GRANTED. Plaintiff shall file an
                                  21   amended complaint within twenty-eight (28) days of the filing date of this order. Failure
                                  22   to respond in the time provided will result in the dismissal of this action without
                                  23   prejudice and without further notice to Plaintiff.
                                  24             This order terminates Docket No. 11.
                                  25             IT IS SO ORDERED.
                                  26           December 4, 2018
                                       Dated: _____________________                              ________________________
                                  27                                                             BETH LABSON FREEMAN
                                                                                                 United States District Judge
                                  28
                                       Order Granting Motion for EOT to file Amended Complaint
                                       PRO-SE\BLF\CR.18\03972Saddozai_eot-ac
